March 12th, 1817.
Judge Roane
pronounced the Court’s opinion.
The Courtis of opinion that, if the Covenant stated in the Declaration can be considered, as a Covenant to return the Negro in question, as well as to secure the payment of the money due for his hire, it ought not to be considered as a Covenant to insure such return in the event, which has happened ; especially under the usage and understanding of this country *490in relation to the subject. And the Court is farther of opinion, that the Appellee would not be held liable under the facts disclosed in the pleadings, (admitting that Thomas Thilman therein mentioned were his Servant or Agent;) as the act of the said Thilman, which caused the death of the said Negro, was neither authorized by the Appellee, nor committed in the usual and proper course of his duty, as such ; but was a wilful and unauthorized trespass.
On these grounds, the Court is of opinion to affirm the Judgment.